

Exhibit 10(a)21


FIRST AMENDMENT TO THE SOUTHERN COMPANY
DEFERRED COMPENSATION PLAN
WHEREAS, the Board of Directors of Southern Company Services, Inc. heretofore
established and adopted the Southern Company Deferred Compensation Plan, as
amended and restated effective January 1, 2018 (the “Plan”);
WHEREAS, under Section 8.3 of the Plan, the Benefits Administration Committee
(the “Committee”) may amend the Plan, provided the amendment either (a) does not
involve a substantial increase in cost to any Employing Company, or (b) is
necessary, proper, or desirable in order to comply with applicable laws or
regulations enacted or promulgated by any federal or state governmental
authority; and
WHEREAS, the Committee, in its settlor capacity, desires to amend the Plan to
(i) provide for cessation of active participation for employees of Pivotal Home
Solutions, Elizabethtown Gas, Elkton Gas, Florida City Gas, and Southern Power
Company who are no longer Employees due to the divestitures that have occurred
or will occur during 2018; (ii) provide for full vesting for Elizabethtown Gas
and Elkton Gas participants upon the sale of the respective assets of the
Elizabethtown Gas and Elkton Gas divisions; and (iii) provide for full vesting
for Florida City Gas participants and Southern Power Company participants and
transfer of their benefits to the buyer’s nonqualified plan.
NOW, THEREFORE, pursuant to resolutions adopted on August 1, 2018 and October
22, 2018, the Committee herby amends the Plan as follows, effective as specified
herein:
1.
The Plan is hereby amended by adding a new Section 4.4 to read as follows:
4.4    Provisions Regarding Divestitures.
(a)    Pivotal Home Solutions.
(1)    Cessation of Active Participation. Effective as of June 4, 2018, (i)
Nicor Energy Services Company d/b/a Pivotal Home Solutions will cease to be an
affiliated company of Southern Company Gas for purposes of Employing Company
status under the Plan; and (ii) Participants who cease to be Employees due to
the sale of Nicor Energy Services Company d/b/a Pivotal Home Solutions will
cease to be eligible to actively participate in the Plan.
(2)    Payment of Existing Balances. Notwithstanding subsection (1) above, the
Accounts of Participants who cease to be Employees due to the sale of Nicor
Energy Services Company d/b/a Pivotal Home Solutions will remain in the Plan
until fully distributed according to the Plan’s terms.









--------------------------------------------------------------------------------




(b)    Elizabethtown Gas and Elkton Gas.
(1)    Cessation of Active Participation. Effective as of July 1, 2018,
Participants who cease to be Employees due to the sale of certain assets of
Pivotal Utility Holdings, Inc. (i.e., the Elizabethtown Gas and Elkton Gas
divisions) will cease to be eligible to actively participate in the Plan.
(2)    Payment of Existing Balances. Notwithstanding subsection (1) above, the
Accounts of Participants who cease to be Employees due to the sale of certain
assets of Pivotal Utility Holdings, Inc. (i.e., the Elizabethtown Gas and Elkton
Gas divisions) will remain in the Plan until fully distributed according to the
Plan’s terms.
(3)    Vesting Acceleration. Effective as of July 1, 2018, Participants who
cease to be Employees due to the sale of the assets of Pivotal Utility Holdings,
Inc. (i.e., the Elizabethtown Gas and Elkton Gas divisions) will be deemed to be
fully vested for all purposes hereunder.
(c)    Florida City Gas.
(1)    Cessation of Active Participation. Effective as of July 29, 2018,
(i) Pivotal Utility Holdings, Inc. will cease to be an affiliated company of
Southern Company Gas for purposes of Employing Company status under the Plan;
and (ii) Participants who cease to be Employees due to the sale of the stock of
Pivotal Utility Holdings, Inc. (holding the Florida City Gas division) will
cease to be eligible to actively participate in the Plan.
(2)    Vesting Acceleration. Effective as of July 29, 2018, Participants who
cease to be Employees due to the sale of the stock of Pivotal Utility Holdings,
Inc. (i.e., the Florida City Gas division), or who are included on the list of
“Pension Participants” under the Stock Purchase Agreement dated as of May 20,
2018, providing for the sale of the stock of Pivotal Utility Holdings, Inc.,
will be deemed to be fully vested for all purposes hereunder.
(3)    Spinoff to Buyer’s Plan. Effective as of July 29, 2018, all liabilities
for the payment of benefits accrued under the Plan with respect to Participants
who cease to be Employees due to the sale of the stock of Pivotal Utility
Holdings, Inc. (i.e., the Florida City Gas division), or who are included on the
list of “Pension Participants” under the Stock Purchase Agreement dated as of
May 20, 2018, providing for the sale of the stock of Pivotal Utility Holdings,
Inc., will be transferred to one or more nonqualified deferred compensation
plans maintained by NextEra Energy, Inc.
(d)    Southern Power Company.
(1)    Cessation of Participation. Effective as of December 4, 2018,
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and


2







--------------------------------------------------------------------------------




Southern Company – Oleander LLC (holding the Oleander Facility) will cease to be
eligible to actively participate in the Plan.
(2)    Vesting Acceleration. Effective as of December 4, 2018, Participants who
cease to be Employees due to the sale of Southern Power Company’s equity
interests in Southern Company – Florida LLC (holding the Stanton Facility) and
Southern Company – Oleander LLC (holding the Oleander Facility) will be deemed
to be fully vested for all purposes hereunder
(3)    Spinoff to Buyer’s Plan. Effective as of December 4, 2018, all
liabilities for the payment of benefits accrued under the Plan with respect to
Participants who cease to be Employees due to the sale of Southern Power
Company’s equity interests in Southern Company – Florida LLC (holding the
Stanton Facility) and Southern Company – Oleander LLC (holding the Oleander
Facility) will be transferred to one or more nonqualified deferred compensation
plans maintained by NextEra Energy, Inc.
2.
Except as amended herein by this First Amendment, the Plan shall remain in full
force and effect.




IN WITNESS WHEREOF, the Committee, through its authorized representative, has
adopted this First Amendment to the Southern Company Deferred Compensation Plan,
as amended and restated as of January 1, 2018, this 7th day of December, 2018.


 
BENEFITS ADMINISTRATION COMMITTEE






By:
/s/James M. Garvie






Name:
James M. Garvie






Its:
Chairperson





3





